United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-1446NI
                                  _____________

John E. Coonley, As Trustee of the    *
James E. Coonley II Trust; ABCM       *
Corporation,                          *
                                      * Appeal from the United States
                    Appellants,       * District Court for the Northern
                                      * District of Iowa.
       v.                             *
                                      *        [PUBLISHED]
Fortis Benefits Insurance Company,    *
                                      *
                    Appellee.         *
                                _____________

                           Submitted: October 22, 1997
                               Filed: October 30, 1997
                                _____________

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

      John E. Coonley, as Trustee of the James E. Coonley II Trust, and ABCM
Corporation appeal an adverse grant of summary judgment on their claim that James
E. Coonley II was an insured employee under a group life insurance policy governed
by the Employment Retirement Income Security Act of 1974. See Coonley v. Fortis
Benefits Ins. Co., 956 F. Supp. 841 (N.D. Ia. 1997). Having reviewed the record and
the parties' submissions, we conclude that an extensive discussion is not warranted.
The district court has written a comprehensive opinion addressing the issues raised by
the parties, and we have nothing to add to the district court's analysis. We see no error
by the district court and affirm the judgment substantially for the reasons stated in the
district court's memorandum opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-